Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 60-77 are pending, and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62, 63, 64, 65, 68, 71, 72, 73, 74, 77 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 62, 63, 64, 65, 68, 71, 72, 73, 74, 77 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of deviation from the disclosed value is within the scope of the term “about”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 60-62, 63-65, 66, 67, 68, 69-70, 71-74, 75, 76, 77 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20050250820, PTO-1449), in view of Wang et al. (Critical Reviews in Oncology/Hematology 58 (2006) 1–14, PTO-1449).

Chen et al. does not teach treating leukemia selected from the group consisting of acute myelogenous leukemia, chronic myelogenous leukemia, acute lymphocytic leukemia, chronic lymphocytic leukemia, and hairy cell leukemia comprising administering compound of formula (I).
Chen et al. does not teach treating myeloma selected from the group consisting of multiple myeloma, localized myeloma, plasmacytoma, and extramedullary myeloma comprising administering compound of formula (I).
Wang et al. teaches that PPARgamma agonist are useful in treating leukemia. See abstract; see page 9, left col, para 3; PPAR-gamma ligands induced apoptosis in myeloid (U937 and HL-60) and lymphoid (Su-DHL, SupM2, Ramos, Raji, Hodgkin's cell lines and primary chronic lymphocytic leukemia (CLL)) cells. Wang et al. teaches that PPARgamma 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of a compound of formula (I) to a subject daily suffering from leukemia such as acute myelogenous leukemia, chronic myelogenous leukemia, acute lymphocytic leukemia, chronic lymphocytic leukemia because 1) Chen et al. teaches a method of treating cancer comprising administering a compound such as instant compound of formula (I), which is a modulator of PPARgamma activity (see page 97, para [0192], Embodiment 39); Chen et al. teaches that compounds that modulate PPARgamma activity are useful in treating cancer, and 2) Wang et al. teaches that PPARgamma agonist are useful in treating leukemia; and PPAR-gamma ligands induced apoptosis in lymphoid (Su-DHL, SupM2, Ramos, Raji,Hodgkin's cell lines and primary chronic lymphocytic leukemia (CLL)) cells. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a therapeutically effective amount of a compound of formula (I) to a subject suffering from leukemia such as acute myelogenous leukemia, chronic myelogenous leukemia, acute lymphocytic leukemia, chronic lymphocytic leukemia with reasonable expectation of success of treating leukemia, since PPARgamma agonist are useful in treating leukemia, and Chen et al. teaches that instant compound of formula (I) is a modulator of PPARgamma activity and Chen et al. teaches that instant compound of formula (I) can be used for treating cancer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective 
The reference teaches that the dosage level for treating PPARᵞ receptor modulation will generally be an initial dosage of 0.001 mg/kg to 100 mg/kg/daily (for a 70 kg human it is approximately 0.07 mg to 7000 mg i.e encompasses instant amounts), and the reference also teaches that a daily dose of 0.1 mg/kg to 10 mg/kg is preferred (for a 
The optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


2) Claims 60-62, 63-65, 66, 67, 68, 69-70, 71-74, 75, 76, 77 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20100087481, PTO-1449) or (US 8,003,665), in view of Wang et al. (Critical Reviews in Oncology/Hematology 58 (2006) 1–14, PTO-1449).
Lee et al. discloses a method of treatment of a condition or disorder mediated by PPARᵞ- receptor in a human comprising administering a therapeutically effective amount of the oral pharmaceutical preparation comprising a compound of formula (I) (instant compound) or a salt thereof such as benzenesulfonate. See claims 1, 3, 15, 23, 24; page 
Lee et al. does not teach treating leukemia selected from the group consisting of acute myelogenous leukemia, chronic myelogenous leukemia, acute lymphocytic leukemia, chronic lymphocytic leukemia, and hairy cell leukemia comprising administering compound of formula (I).
Lee et al. does not teach treating myeloma selected from the group consisting of multiple myeloma, localized myeloma, plasmacytoma, and extramedullary myeloma comprising administering compound of formula (I).
Wang et al. teaches that PPARgamma agonist are useful in treating leukemia. See abstract; see page 9, left col, para 3; PPAR-gamma ligands induced apoptosis in myeloid (U937 and HL-60) and lymphoid (Su-DHL, SupM2, Ramos, Raji, Hodgkin's cell lines and primary chronic lymphocytic leukemia (CLL)) cells. Wang et al. teaches that PPARgamma ligands 15d-PGJ2 and CIZ kill the multiple myeloma cell lines. See page 9, left col, para 3.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of a compound of formula (I) to a subject suffering from myeloma selected from the group consisting of multiple myeloma, localized myeloma, plasmacytoma, and extramedullary myeloma because 1) Lee et al. discloses a method of treatment of a condition or disorder mediated by PPARᵞ- receptor in a human comprising administering a therapeutically effective amount of the oral pharmaceutical preparation comprising a compound of formula (I) (instant compound) or a salt thereof such as benzenesulfonate which is a modulator of PPARgamma activity; and Lee et al. teaches that the oral pharmaceutical preparation comprising a compound of formula (I) (instant compound) or a salt thereof such as benzenesulfonate modulate PPARgamma activity and can be used to treat proliferative disorders such as colon cancer, prostate cancer, breast cancer, and other cancers,and 2) Wang et al. teaches that PPARgamma agonist are useful in treating leukemia; and PPAR-gamma ligands induced apoptosis in myeloid (U937 and HL-60) and lymphoid (Su-DHL, SupM2, Ramos, Raji,Hodgkin's cell lines and primary chronic lymphocytic leukemia (CLL)) cells; Wang et al. teaches that PPARgamma ligands 15d-PGJ2 and CIZ kill the multiple myeloma cell lines, see page 9, left col, para 3. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a therapeutically effective amount of a compound of formula (I) to a subject suffering from myeloma selected from selected from the group consisting of multiple myeloma, localized myeloma, plasmacytoma, and extramedullary myeloma 
The reference teaches that the dosage level for treating PPARᵞ receptor modulation will be generally 0.001 to 100 mg salt of the compound of formula (I), more preferably 0.05 to 10 mg per day; a suitable dosage level may be 0.1 to 5 mg/day. However, the reference does not specifically teach using all of the specific dosages claimed by applicant as in instant claims 63-65, 68, 72-74, 77. The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. The reference teaches that the dosage and administration can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.
The optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Prior Art made of Record:
US "20050250820" USED or WO2005086904A2…PTO-1449; 

US 20070293536 A1…PTO-1449, instant compound for proliferative disorder;
Higgins et al. (PPAR Research 2008, pages 1-9, PTO-1449) teaches that PPAR agonist INT131 (instant compound) increases adiponectin levels in a dose dependent manner; lower side effects associated with other TZDS such as rosiglitazone and pioglitazone;
Avcu et al. (International journal of hematology, April 2006, 254-258); Association of plasma adiponectin concentrations with chronic lymphocytic leukemia.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627